 

Exhibit 10.1

 

Loan Agreement

 

This Loan Agreement (the “Agreement”) is made and entered into by and between
the Parties below as of November 6, 2018 in Jiaxing, the People’s Republic of
China (“China” or the “PRC”):

 

  (1) Jiaxing Bangtong Electronic technology Co., Ltd. (嘉兴市邦同电子科技有限公司)(the
“Lender”), a wholly foreign-owned enterprise, organized and existing under the
laws of the PRC, with its registered address at ***;

 

  (2) Xianyi Hao(郝显义) (the “Borrower”), a citizen of China with Identification
No.: ***

 

In this Agreement, each of the Lender and the Borrower shall be hereinafter
referred to as a “Party” individually, and as the “Parties” collectively.

 

Whereas:

 

1. As of the date hereof, the Borrower holds 97.55% of equity interests in
Shenzhen Bangtong Ecommerce Co., Ltd.(深圳市邦同电子商务有限公司) (the “Borrower Company”).
All of the equity interest now held and hereafter acquired by the Borrower in
the Borrower Company shall be referred to as the “Borrower Equity Interest;”

 

2. The Lender agrees to provide the Borrower with a loan in the aggregate amount
of RMB 11,930,000 to be used for the purposes set forth in this Agreement.

 

After friendly consultation, the Parties agree as follows:

 

1 Loan

 

  1.1 In accordance with the terms and conditions of this Agreement, the Lender
agrees to provide to the Borrower a loan in the aggregate amount of RMB
11,930,000 (the “Loan”). Once the Lender receives a notice from the Borrower
requesting the provision of all or any part of the Loan during the term of this
Agreement, the Lender shall within one (1) month after receiving such notice
provide that portion of Loan to the Borrower. The term of the Loan shall be the
term of this Agreement. During the term of the Loan, upon occurrence of any of
the following circumstances, the term of the Loan shall accelerate and the
Borrower shall immediately repay the full amount of the Loan (and any interest
thereon):

 

  1.1.1 Thirty (30) days elapsed after the Borrower receives a written notice
from the Lender requesting repayment of the Loan (and all interest thereon);

 

  1.1.2 The Borrower’s death, lack, or limitation of civil capacity;

 



   

 

 

  1.1.3 The Borrower ceases (for any reason) to be a shareholder of the Borrower
Company or its affiliates, and the Borrower is not an employee of the Lender,
the Borrower Company or their affiliates;

 

  1.1.4 The Borrower engages in criminal act or is involved in criminal
activities;

 

  1.1.5 According to the applicable laws of China, foreign investors are
permitted to invest in the principal business that is currently conducted by the
Borrower Company in China, with a controlling stake and/or in the form of wholly
foreign-owned enterprises, the competent government authorities of China begin
to approve such investments, and the Lender elects to exercise the exclusive
option under the Exclusive Option Agreement (the “Exclusive Option Agreement”)
described in this Agreement; or the Lender or the Borrower Company has violated
or committed a breach of its representations, warranties, covenants or other
obligations under the Exclusive Option Agreement;

 

  1.1.6 The Borrower Company failed to obtain or renew any governmental approval
or license necessary for the operation of its core business.

 

  1.2 The Borrower agrees to accept the aforementioned Loan provided by the
Lender, and hereby agrees and undertakes to use the Loan solely for the
contribution of the registered capital of the Borrower Company, or for the
working capital of the Borrower Company. Without the Lender’s prior written
consent, the Borrower shall not use the Loan for any purpose other than as set
forth herein.

 

  1.3 The Lender and the Borrower hereby agree and confirm that the Borrower
shall repay the Loan only through the following means (or other means approved
by the Lender): by transferring the Borrower Equity Interest in whole to the
Lender or the Lender’s designated persons (legal or natural persons) pursuant to
the Lender’s exercise of its right to acquire the Borrower Equity Interest under
the Exclusive Option Agreement, and any proceeds from the transfer of the
Borrower Equity Interest (to the extent permissible) shall be used by the
Borrower to repay the Loan (principal and any interest thereon) to the Lender or
the Lender’s designated persons, in accordance with this Agreement and in the
manner designated by the Lender.

 

  1.4 The Lender and the Borrower hereby agree and confirm that to the extent
permitted by the applicable laws, the Lender shall have the right (but not the
obligation) to purchase or designate other persons (legal or natural persons) to
purchase the Borrower Equity Interest in part or in whole at any time, at the
price stipulated in the Exclusive Option Agreement.

 

  1.5 The Borrower also undertakes to execute an irrevocable Power of Attorney
(the “Power of Attorney”), which authorizes the Lender or a legal or natural
person designated by the Lender to exercise all of the Borrower’s rights as a
shareholder of the Borrower Company.

 



   

 

 

  1.6 When the Borrower transfers the Borrower Equity Interest to the Lender or
the Lender’s designated person(s) in accordance with the Exclusive Option
Agreement, (1) in the event that the transfer price of such Borrower Equity
Interest equals to or is lower than the principal of the Loan under this
Agreement, the Loan under this Agreement shall be an interest-free loan, (2) in
the event that the transfer price of such Borrower Equity Interest exceeds the
actual principal amount of the Loan under this Agreement, the excess over the
actual principal amount shall be the interest of the Loan under this Agreement
to the extent not prohibited by the PRC laws, and all of such interest shall be
repaid by the Borrower to the Lender or otherwise paid by the Borrower to the
Lender’s designated person(s) through legal means within ten (10) days after
receiving the transfer price.

 

2 Representations and Warranties

 

  2.1 Between the date of this Agreement and the date of termination of this
Agreement, the Lender hereby makes the following representations and warranties
to the Borrower:

 

  2.1.1 The Lender is a corporation duly organized and legally existing in
accordance with the laws of China;

 

  2.1.2 The Lender has the legal capacity to execute and perform this Agreement.
The execution and performance by the Lender of this Agreement do not violate the
Lender’s articles of association or other organizational documents, and the
Lender has obtained all necessary and proper approvals and authorizations for
the execution and performance of this Agreement; and

 

  2.1.3 This Agreement constitutes the Lender’s legal, valid, and binding
obligations enforceable in accordance with its terms.

 

  2.2 Between the date of this Agreement and the date of termination of this
Agreement, the Borrower hereby makes the following representations and
warranties:

 

  2.2.1 The Borrower has the legal capacity to execute and perform this
Agreement. The Borrower has obtained all necessary and proper approvals and
authorizations for the execution and performance of this Agreement;

 

  2.2.2 This Agreement constitutes the Borrower’s legal, valid, and binding
obligations enforceable in accordance with its terms; and

 

  2.2.3 There are no disputes, litigations, arbitrations, administrative
proceedings, or any other legal proceedings relating to the Borrower, nor are
there any potential disputes, litigations, arbitrations, administrative
proceedings, or any other legal proceedings relating to the Borrower.

 



   

 

 

3 Borrower’s Covenants

 

  3.1 As and when he/she becomes, and for so long as he/she remains a
shareholder of the Borrower Company, the Borrower irrevocably covenants that
during the term of this Agreement, the Borrower shall ensure the Borrower
Company:

 

  3.1.1 to strictly abide by the provisions of the Exclusive Option Agreement
and the Exclusive Business Cooperation Agreement (the “Exclusive Business
Cooperation Agreement”) to which the Borrower Company is a party, and to refrain
from any action/omission that may affect the effectiveness and enforceability of
the Exclusive Option Agreement and the Exclusive Business Cooperation Agreement.

 

  3.1.2 at the request of the Lender (or a party designated by the Lender), to
execute the contracts/agreements on business cooperation with the Lender (or a
party designated by the Lender), and to strictly abide by such
contracts/agreements;

 

  3.1.3 to provide the Lender with all of the information on the Borrower
Company’s business operations and financial condition at the Lender’s request;

 

  3.1.4 to immediately notify the Lender of the occurrence or possible
occurrence of any litigation, arbitration, or administrative proceedings
relating to the Borrower Company’s assets, business, or income;

 

  3.1.5 at the request of the Lender, to appoint any persons designated by the
Lender as the director or the executive director of the Borrower Company;

 

  3.2 the Borrower covenants that during the term of this Agreement, he/she
shall:

 

  3.2.1 endeavor to keep the Borrower Company to be engaged in its principle
business and to keep the specific business scope of its business license;

 

  3.2.2 abide by the provisions of this Agreement, the Power of Attorney, the
Equity Interest Pledge Agreement (the “Equity Interest Pledge Agreement”) and
the Exclusive Option Agreement to which the Borrower is a party, perform his/her
obligations under this Agreement, the Power of Attorney, the Equity Interest
Pledge Agreement and the Exclusive Option Agreement, and refrain from any
action/omission that may affect the effectiveness and enforceability of this
Agreement, the Power of Attorney, the Equity Interest Pledge Agreement and the
Exclusive Option Agreement;

 

  3.2.3 without the prior written consent of the Lender, not sell, transfer,
mortgage or dispose of in any other manner the legal or beneficial interest in
the Borrower Equity Interest, or allow the encumbrance thereon of any security
interest, except in accordance with the Equity Interest Pledge Agreement, the
Exclusive Option Agreement and the Power of Attorney;

 

  3.2.4 ensure any shareholders’ meeting and/or the board of directors of the
Borrower Company not to approve the sale, transfer, mortgage or disposition in
any other manner of any legal or beneficial interest in the Borrower Equity
Interest, or allow the encumbrance thereon of any security interest, except to
the Lender or the Lender’s designated person;

 



   

 

 

  3.2.5 ensure any shareholders’ meeting and/or the board of directors of the
Borrower Company not to approve the merger or consolidation of the Borrower
Company with any person, or its acquisition of or investment in any person,
without the prior written consent of the Lender;

 

  3.2.6 immediately notify the Lender of the occurrence or possible occurrence
of any litigation, arbitration or administrative proceedings relating to the
Borrower Company’s assets, business or revenue or relating to the Borrower
Equity Interest;

 

  3.2.7 to the extent necessary to maintain his/her ownership of the Borrower
Equity Interest, execute all necessary or appropriate documents, take all
necessary or appropriate actions and file all necessary or appropriate
complaints or raise necessary and appropriate defense against all claims;

 

  3.2.8 without the prior written consent of the Lender, not cause the Borrower
Company to sell, transfer, mortgage or dispose of in any manner any material
assets of the Borrower Company or legal or beneficial interest in the material
business or revenues of the Borrower Company, or allow the encumbrance thereon
of any security interest, and refrain from any action/omission that may have a
material impact on the assets, business and liabilities of the Borrower Company;

 

  3.2.9 appoint any designee of the Lender as the director or the executive
director of the Borrower Company, at the request of the Lender;

 

  3.2.10 to the extent permitted by the laws of China, at the request of the
Lender at any time, promptly and unconditionally transfer all of the Borrower
Equity Interest to the Lender or the Lender’s designated representative(s) at
any time, and ensure the other shareholders of the Borrower Company to waive
their right of first refusal with respect to the share transfer described in
this Section;

 

  3.2.11 to the extent permitted by the laws of China, at the request of the
Lender at any time, ensure that the other shareholders of the Borrower Company
shall promptly and unconditionally transfer all of their equity interests in the
Borrower Company to the Lender or the Lender’s designated representative(s) at
any time, and the Borrower hereby waives his/her right of first refusal (if any)
with respect to the equity transfer by such other shareholders described in this
Section;

 

  3.2.12 in the event that the Lender purchases the Borrower Equity Interest
from the Borrower in accordance with the provisions of the Exclusive Option
Agreement, use such purchase price obtained thereby to repay the Loan (and any
interest thereon) to the Lender; and

 

  3.2.13 without the prior written consent of the Lender, not cause the Borrower
Company to supplement, change, or amend its articles of association in any
manner, increase or decrease its registered capital or change its share capital
structure in any manner.

 



   

 

 

4 Liability for Default

 

  4.1 If the Borrower materially breaches any provision under this Agreement, or
fails to perform, performs incompletely or delays to perform any obligation
under this Agreement, it shall constitute a breach under this Agreement on the
part of the Borrower. The Lender is entitled to require the Borrower to rectify
or take remedial measures. If the Borrower fails to rectify or take remedial
measures within ten (10) days after the Lender delivers a written notice to the
Borrower and requires for rectification (or within any other reasonable period
required by the Lender), the Lender is entitled to, at its sole discretion, (1)
terminate this Agreement and require the Borrower to compensate all the losses;
or (2) require specific performance of the obligations of the Borrower under
this Agreement and require the Borrower to compensate all the losses. This
Section shall not prejudice any other rights of the Lender under this Agreement

 

  4.2 Unless otherwise required by the applicable laws, the Borrower shall not
terminate this Agreement unilaterally in any event. Unless otherwise expressly
set forth in this Agreement or requested by the Lender in writing, the Borrower
shall not, in any event, repay the principal of the Loan or any interest thereon
before the termination of the term of the Loan.

 

  4.3 In the event that the Borrower fails to perform the repayment obligations
set forth in this Agreement, the Borrower shall pay an overdue interest of 0.01%
per day for the outstanding payment, until the day the Borrower repays the full
principal of the Loan (and any interest thereon), overdue interests and other
payable amounts.

 

5 Notices

 

  5.1 All notices and other communications required to be given pursuant to this
Agreement or otherwise given in connection with this Agreement shall be
delivered personally, or sent by registered mail, prepaid postage, a commercial
courier service, facsimile transmission or email to the address of such Party
set forth below. The dates on which notices shall be deemed to have been
effectively given shall be determined as follows:

 

  5.1.1 Notices given by personal delivery shall be deemed effectively given on
the date of receipt at the address set forth below, or the date on which such
notices are placed at the address set forth below

 

  5.1.2 Notices given by courier service, registered mail or prepaid postage
shall be deemed effectively given on the date of receipt, refusal or return for
any reason at the address set forth below;

 



   

 

 

  5.1.3 Notices given by facsimile transmission shall be deemed effectively
given on the date of successful transmission to the Fax no. set forth below (as
evidenced by an automatically generated confirmation of transmission). Notices
given by email shall be deemed effectively given on the date of successful
transmission, provided that the sending Party has received a system message
indicating successful transmission or has not received a system message within
24 hours indicating failure of delivery or return of email.

 

  5.2 For the purpose of notification, each party’s address is as follows:      
    Lender: Jiaxing Bangtong Electronic technology Co., Ltd.     Address: ***  
      Borrower: Xianyi HAO     Address:***         5.3 Any Party may at any time
change its address for notices by a notice delivered to the other Party in
accordance with the terms of this Section.  

 

6 Confidentiality

 

The Parties acknowledge that the existence and the terms of this Agreement and
any oral or written information exchanged between the Parties in connection with
the preparation and performance of this Agreement are regarded as confidential
information. Each Party shall maintain the confidentiality of all such
confidential information, and without obtaining the written consent of the other
Party, it shall not disclose any relevant confidential information to any third
parties, except for the information that: (a) is or will be in the public domain
(other than through the receiving Party’s unauthorized disclosure); (b) is under
the obligation to be disclosed pursuant to the applicable laws or regulations,
rules of any stock exchange, or orders of the court or other government
authorities; or (c) is required to be disclosed by any Party to its
shareholders, directors, employees, legal counsels or financial advisors
regarding the transaction contemplated hereunder, provided that such
shareholders, directors, employees, legal counsels or financial advisors shall
be bound by the confidentiality obligations similar to those set forth in this
Section. Disclosure of any confidential information by the shareholders,
director, employees of or agencies engaged by any Party shall be deemed
disclosure of such confidential information by such Party and such Party shall
be held liable for breach of this Agreement.

 

7 Governing Law and Resolution of Disputes

 

  7.1 The execution, effectiveness, interpretation, performance, amendment and
termination of this Agreement and the resolution of disputes shall be governed
by the laws of China.

 

  7.2 In the event of any dispute with respect to the interpretation and
performance of this Agreement, the Parties shall first resolve the dispute
through friendly negotiations. In the event the Parties fail to reach an
agreement on the dispute, either Party may submit the relevant dispute to the
Shenzhen Court of International Arbitration(Shenzhen Arbitration Commission) for
arbitration, in accordance with the arbitration rules of such arbitration
commission effective at that time. The place of the hearing of the arbitration
shall be Shenzhen. The arbitration award shall be final and binding on both
Parties.

 



   

 

 

  7.3 Upon the occurrence of any disputes arising from the interpretation and
performance of this Agreement or during the pending arbitration of any dispute,
except for the matters under dispute, the Parties to this Agreement shall
continue to exercise their respective rights under this Agreement and perform
their respective obligations under this Agreement.

 

8 Miscellaneous

 

  8.1 This Agreement shall become effective upon execution by the Parties, and
shall expire upon the date of full performance by the Parties of their
respective obligations under this Agreement.

 

  8.2 Any amendment, change and supplement to this Agreement shall be made in
writing by all of the Parties. Any amendment agreement and supplementary
agreement duly executed by the Parties hereto with regard to this Agreement
shall constitute an integral part of this Agreement, and shall have equal legal
validity as this Agreement.

 

  8.3 In the event that one or several of the provisions of this Agreement are
held to be invalid, illegal or unenforceable in any aspect in accordance with
any laws or regulations, the validity, legality or enforceability of the
remaining provisions of this Agreement shall not be affected or compromised in
any respect. The Parties shall strive in good faith to replace such invalid,
illegal or unenforceable provisions with effective provisions that accomplish to
the greatest extent permitted by law the intentions of the Parties, and the
economic effect of such effective provisions shall be as close as possible to
the economic effect of those invalid, illegal or unenforceable provisions.

 

  8.4 The attachments (if any) to this Agreement shall be an integral part of
this Agreement and shall have the same legal validity as this Agreement.

 

  8.5 Any obligations that occur or that are due as a result of this Agreement
upon the expiration or early termination of this Agreement shall survive the
expiration or early termination thereof. The provisions of Sections 4, 6, 7 and
this Section 8.5 shall survive the termination of this Agreement.

 

  8.6 This Agreement shall be written in English language in two copies, each
Party having one copy.

 

   

 

 

IN WITNESS WHEREOF, the Parties have caused their authorized representatives to
execute this Loan Agreement as of the date firs above written.

 

Lender: Jiaxing Bangtong Electronic technology Co., Ltd.

 

By:

/s/ Xianyi Hao

  Name: Xianyi HAO   Title: Legal Representative  

 

Borrower: Xianyi Hao

 

By:

/s/ Xianyi Hao

 

 

   

 

 

Loan Agreement

 

This Loan Agreement (the “Agreement”) is made and entered into by and between
the Parties below as of November 6, 2018 in Jiaxing, the People’s Republic of
China (“China” or the “PRC”):

 

  (1) Jiaxing Bangtong Electronic technology Co., Ltd. (嘉兴市邦同电子科技有限公司)(the
“Lender”), a wholly foreign-owned enterprise, organized and existing under the
laws of the PRC, with its registered address at ***

 

  (2) Nan DING(丁楠) (the “Borrower”), a citizen of China with Identification No.:
***

 

In this Agreement, each of the Lender and the Borrower shall be hereinafter
referred to as a “Party” individually, and as the “Parties” collectively.

 

Whereas:

 

1. As of the date hereof, the Borrower holds 2.45% of equity interests in
Shenzhen Bangtong Ecommerce Co., Ltd.(深圳市邦同电子商务有限公司) (the “Borrower Company”).
All of the equity interest now held and hereafter acquired by the Borrower in
the Borrower Company shall be referred to as the “Borrower Equity Interest;”

 

2.

The Lender agrees to provide the Borrower with a loan in the aggregate amount of
RMB 300,000 to be used for the purposes set forth in this Agreement.

 

After friendly consultation, the Parties agree as follows:

 

1 Loan

 

  1.1 In accordance with the terms and conditions of this Agreement, the Lender
agrees to provide to the Borrower a loan in the aggregate amount of RMB 300,000
(the “Loan”). Once the Lender receives a notice from the Borrower requesting the
provision of all or any part of the Loan during the term of this Agreement, the
Lender shall within one (1) month after receiving such notice provide that
portion of Loan to the Borrower. The term of the Loan shall be the term of this
Agreement. During the term of the Loan, upon occurrence of any of the following
circumstances, the term of the Loan shall accelerate and the Borrower shall
immediately repay the full amount of the Loan (and any interest thereon):

 

  1.1.1 Thirty (30) days elapsed after the Borrower receives a written notice
from the Lender requesting repayment of the Loan (and all interest thereon);

 

  1.1.2 The Borrower’s death, lack, or limitation of civil capacity;

 

  1.1.3 The Borrower ceases (for any reason) to be a shareholder of the Borrower
Company or its affiliates, and the Borrower is not an employee of the Lender,
the Borrower Company or their affiliates;

 



   

 

 

  1.1.4 The Borrower engages in criminal act or is involved in criminal
activities;

 

  1.1.5 According to the applicable laws of China, foreign investors are
permitted to invest in the principal business that is currently conducted by the
Borrower Company in China, with a controlling stake and/or in the form of wholly
foreign-owned enterprises, the competent government authorities of China begin
to approve such investments, and the Lender elects to exercise the exclusive
option under the Exclusive Option Agreement (the “Exclusive Option Agreement”)
described in this Agreement; or the Lender or the Borrower Company has violated
or committed a breach of its representations, warranties, covenants or other
obligations under the Exclusive Option Agreement;

 

  1.1.6 The Borrower Company failed to obtain or renew any governmental approval
or license necessary for the operation of its core business.

 

  1.2 The Borrower agrees to accept the aforementioned Loan provided by the
Lender, and hereby agrees and undertakes to use the Loan solely for the
contribution of the registered capital of the Borrower Company, or for the
working capital of the Borrower Company. Without the Lender’s prior written
consent, the Borrower shall not use the Loan for any purpose other than as set
forth herein.

 

  1.3 The Lender and the Borrower hereby agree and confirm that the Borrower
shall repay the Loan only through the following means (or other means approved
by the Lender): by transferring the Borrower Equity Interest in whole to the
Lender or the Lender’s designated persons (legal or natural persons) pursuant to
the Lender’s exercise of its right to acquire the Borrower Equity Interest under
the Exclusive Option Agreement, and any proceeds from the transfer of the
Borrower Equity Interest (to the extent permissible) shall be used by the
Borrower to repay the Loan (principal and any interest thereon) to the Lender or
the Lender’s designated persons, in accordance with this Agreement and in the
manner designated by the Lender.

 

  1.4 The Lender and the Borrower hereby agree and confirm that to the extent
permitted by the applicable laws, the Lender shall have the right (but not the
obligation) to purchase or designate other persons (legal or natural persons) to
purchase the Borrower Equity Interest in part or in whole at any time, at the
price stipulated in the Exclusive Option Agreement.

 

  1.5 The Borrower also undertakes to execute an irrevocable Power of Attorney
(the “Power of Attorney”), which authorizes the Lender or a legal or natural
person designated by the Lender to exercise all of the Borrower’s rights as a
shareholder of the Borrower Company.

 



   

 

 

  1.6 When the Borrower transfers the Borrower Equity Interest to the Lender or
the Lender’s designated person(s) in accordance with the Exclusive Option
Agreement, (1) in the event that the transfer price of such Borrower Equity
Interest equals to or is lower than the principal of the Loan under this
Agreement, the Loan under this Agreement shall be an interest-free loan, (2) in
the event that the transfer price of such Borrower Equity Interest exceeds the
actual principal amount of the Loan under this Agreement, the excess over the
actual principal amount shall be the interest of the Loan under this Agreement
to the extent not prohibited by the PRC laws, and all of such interest shall be
repaid by the Borrower to the Lender or otherwise paid by the Borrower to the
Lender’s designated person(s) through legal means within ten (10) days after
receiving the transfer price.

 

2 Representations and Warranties

 

  2.1 Between the date of this Agreement and the date of termination of this
Agreement, the Lender hereby makes the following representations and warranties
to the Borrower:

 

  2.1.1 The Lender is a corporation duly organized and legally existing in
accordance with the laws of China;

 

  2.1.2 The Lender has the legal capacity to execute and perform this Agreement.
The execution and performance by the Lender of this Agreement do not violate the
Lender’s articles of association or other organizational documents, and the
Lender has obtained all necessary and proper approvals and authorizations for
the execution and performance of this Agreement; and

 

  2.1.3 This Agreement constitutes the Lender’s legal, valid, and binding
obligations enforceable in accordance with its terms.

 

  2.2 Between the date of this Agreement and the date of termination of this
Agreement, the Borrower hereby makes the following representations and
warranties:

 

  2.2.1 The Borrower has the legal capacity to execute and perform this
Agreement. The Borrower has obtained all necessary and proper approvals and
authorizations for the execution and performance of this Agreement;

 

  2.2.2 This Agreement constitutes the Borrower’s legal, valid, and binding
obligations enforceable in accordance with its terms; and

 

  2.2.3 There are no disputes, litigations, arbitrations, administrative
proceedings, or any other legal proceedings relating to the Borrower, nor are
there any potential disputes, litigations, arbitrations, administrative
proceedings, or any other legal proceedings relating to the Borrower.

 



   

 

 

3 Borrower’s Covenants

 

  3.1 As and when he/she becomes, and for so long as he/she remains a
shareholder of the Borrower Company, the Borrower irrevocably covenants that
during the term of this Agreement, the Borrower shall ensure the Borrower
Company:

 

  3.1.1 to strictly abide by the provisions of the Exclusive Option Agreement
and the Exclusive Business Cooperation Agreement (the “Exclusive Business
Cooperation Agreement”) to which the Borrower Company is a party, and to refrain
from any action/omission that may affect the effectiveness and enforceability of
the Exclusive Option Agreement and the Exclusive Business Cooperation Agreement.

 

  3.1.2 at the request of the Lender (or a party designated by the Lender), to
execute the contracts/agreements on business cooperation with the Lender (or a
party designated by the Lender), and to strictly abide by such
contracts/agreements;

 

  3.1.3 to provide the Lender with all of the information on the Borrower
Company’s business operations and financial condition at the Lender’s request;

 

  3.1.4 to immediately notify the Lender of the occurrence or possible
occurrence of any litigation, arbitration, or administrative proceedings
relating to the Borrower Company’s assets, business, or income;

 

  3.1.5 at the request of the Lender, to appoint any persons designated by the
Lender as the director or the executive director of the Borrower Company;

 

  3.2 :the Borrower covenants that during the term of this Agreement, he/she
shall:

 

  3.2.1 endeavor to keep the Borrower Company to be engaged in its principle
business and to keep the specific business scope of its business license;

 

  3.2.2 abide by the provisions of this Agreement, the Power of Attorney, the
Equity Interest Pledge Agreement (the “Equity Interest Pledge Agreement”) and
the Exclusive Option Agreement to which the Borrower is a party, perform his/her
obligations under this Agreement, the Power of Attorney, the Equity Interest
Pledge Agreement and the Exclusive Option Agreement, and refrain from any
action/omission that may affect the effectiveness and enforceability of this
Agreement, the Power of Attorney, the Equity Interest Pledge Agreement and the
Exclusive Option Agreement;

 

  3.2.3 without the prior written consent of the Lender, not sell, transfer,
mortgage or dispose of in any other manner the legal or beneficial interest in
the Borrower Equity Interest, or allow the encumbrance thereon of any security
interest, except in accordance with the Equity Interest Pledge Agreement, the
Exclusive Option Agreement and the Power of Attorney;

 

  3.2.4 ensure any shareholders’ meeting and/or the board of directors of the
Borrower Company not to approve the sale, transfer, mortgage or disposition in
any other manner of any legal or beneficial interest in the Borrower Equity
Interest, or allow the encumbrance thereon of any security interest, except to
the Lender or the Lender’s designated person;

 



   

 

 

  3.2.5 ensure any shareholders’ meeting and/or the board of directors of the
Borrower Company not to approve the merger or consolidation of the Borrower
Company with any person, or its acquisition of or investment in any person,
without the prior written consent of the Lender;

 

  3.2.6 immediately notify the Lender of the occurrence or possible occurrence
of any litigation, arbitration or administrative proceedings relating to the
Borrower Company’s assets, business or revenue or relating to the Borrower
Equity Interest;

 

  3.2.7 to the extent necessary to maintain his/her ownership of the Borrower
Equity Interest, execute all necessary or appropriate documents, take all
necessary or appropriate actions and file all necessary or appropriate
complaints or raise necessary and appropriate defense against all claims;

 

  3.2.8 without the prior written consent of the Lender, not cause the Borrower
Company to sell, transfer, mortgage or dispose of in any manner any material
assets of the Borrower Company or legal or beneficial interest in the material
business or revenues of the Borrower Company, or allow the encumbrance thereon
of any security interest, and refrain from any action/omission that may have a
material impact on the assets, business and liabilities of the Borrower Company;

 

  3.2.9 appoint any designee of the Lender as the director or the executive
director of the Borrower Company, at the request of the Lender;

 

  3.2.10 to the extent permitted by the laws of China, at the request of the
Lender at any time, promptly and unconditionally transfer all of the Borrower
Equity Interest to the Lender or the Lender’s designated representative(s) at
any time, and ensure the other shareholders of the Borrower Company to waive
their right of first refusal with respect to the share transfer described in
this Section;

 

  3.2.11 to the extent permitted by the laws of China, at the request of the
Lender at any time, ensure that the other shareholders of the Borrower Company
shall promptly and unconditionally transfer all of their equity interests in the
Borrower Company to the Lender or the Lender’s designated representative(s) at
any time, and the Borrower hereby waives his/her right of first refusal (if any)
with respect to the equity transfer by such other shareholders described in this
Section;

 

  3.2.12 in the event that the Lender purchases the Borrower Equity Interest
from the Borrower in accordance with the provisions of the Exclusive Option
Agreement, use such purchase price obtained thereby to repay the Loan (and any
interest thereon) to the Lender; and

 



   

 

 

  3.2.13 without the prior written consent of the Lender, not cause the Borrower
Company to supplement, change, or amend its articles of association in any
manner, increase or decrease its registered capital or change its share capital
structure in any manner.

 

4 Liability for Default

 

  4.1 If the Borrower materially breaches any provision under this Agreement, or
fails to perform, performs incompletely or delays to perform any obligation
under this Agreement, it shall constitute a breach under this Agreement on the
part of the Borrower. The Lender is entitled to require the Borrower to rectify
or take remedial measures. If the Borrower fails to rectify or take remedial
measures within ten (10) days after the Lender delivers a written notice to the
Borrower and requires for rectification (or within any other reasonable period
required by the Lender), the Lender is entitled to, at its sole discretion, (1)
terminate this Agreement and require the Borrower to compensate all the losses;
or (2) require specific performance of the obligations of the Borrower under
this Agreement and require the Borrower to compensate all the losses. This
Section shall not prejudice any other rights of the Lender under this Agreement

 

  4.2 Unless otherwise required by the applicable laws, the Borrower shall not
terminate this Agreement unilaterally in any event. Unless otherwise expressly
set forth in this Agreement or requested by the Lender in writing, the Borrower
shall not, in any event, repay the principal of the Loan or any interest thereon
before the termination of the term of the Loan.

 

  4.3 In the event that the Borrower fails to perform the repayment obligations
set forth in this Agreement, the Borrower shall pay an overdue interest of 0.01%
per day for the outstanding payment, until the day the Borrower repays the full
principal of the Loan (and any interest thereon), overdue interests and other
payable amounts.

 

5 Notices

 

  5.1 All notices and other communications required to be given pursuant to this
Agreement or otherwise given in connection with this Agreement shall be
delivered personally, or sent by registered mail, prepaid postage, a commercial
courier service, facsimile transmission or email to the address of such Party
set forth below. The dates on which notices shall be deemed to have been
effectively given shall be determined as follows:

 

  5.1.1 Notices given by personal delivery shall be deemed effectively given on
the date of receipt at the address set forth below, or the date on which such
notices are placed at the address set forth below

 

  5.1.2 Notices given by courier service, registered mail or prepaid postage
shall be deemed effectively given on the date of receipt, refusal or return for
any reason at the address set forth below;

 



   

 

 

  5.1.3 Notices given by facsimile transmission shall be deemed effectively
given on the date of successful transmission to the Fax no. set forth below (as
evidenced by an automatically generated confirmation of transmission). Notices
given by email shall be deemed effectively given on the date of successful
transmission, provided that the sending Party has received a system message
indicating successful transmission or has not received a system message within
24 hours indicating failure of delivery or return of email.

 

  5.2 For the purpose of notification, each party’s address is as follows:      
    Lender: Jiaxing Bangtong Electronic technology Co., Ltd.     Address:***    
      Borrower: Nan DING     Address:***         5.3 Any Party may at any time
change its address for notices by a notice delivered to the other Party in
accordance with the terms of this Section.

 

6 Confidentiality

 

The Parties acknowledge that the existence and the terms of this Agreement and
any oral or written information exchanged between the Parties in connection with
the preparation and performance of this Agreement are regarded as confidential
information. Each Party shall maintain the confidentiality of all such
confidential information, and without obtaining the written consent of the other
Party, it shall not disclose any relevant confidential information to any third
parties, except for the information that: (a) is or will be in the public domain
(other than through the receiving Party’s unauthorized disclosure); (b) is under
the obligation to be disclosed pursuant to the applicable laws or regulations,
rules of any stock exchange, or orders of the court or other government
authorities; or (c) is required to be disclosed by any Party to its
shareholders, directors, employees, legal counsels or financial advisors
regarding the transaction contemplated hereunder, provided that such
shareholders, directors, employees, legal counsels or financial advisors shall
be bound by the confidentiality obligations similar to those set forth in this
Section. Disclosure of any confidential information by the shareholders,
director, employees of or agencies engaged by any Party shall be deemed
disclosure of such confidential information by such Party and such Party shall
be held liable for breach of this Agreement.

 

7 Governing Law and Resolution of Disputes

 

  7.1 The execution, effectiveness, interpretation, performance, amendment and
termination of this Agreement and the resolution of disputes shall be governed
by the laws of China.

 

  7.2 In the event of any dispute with respect to the interpretation and
performance of this Agreement, the Parties shall first resolve the dispute
through friendly negotiations. In the event the Parties fail to reach an
agreement on the dispute, either Party may submit the relevant dispute to the
Shenzhen Court of International Arbitration(Shenzhen Arbitration Commission) for
arbitration, in accordance with the arbitration rules of such arbitration
commission effective at that time. The place of the hearing of the arbitration
shall be Shenzhen. The arbitration award shall be final and binding on both
Parties.

 



   

 

 

  7.3 Upon the occurrence of any disputes arising from the interpretation and
performance of this Agreement or during the pending arbitration of any dispute,
except for the matters under dispute, the Parties to this Agreement shall
continue to exercise their respective rights under this Agreement and perform
their respective obligations under this Agreement.

 

8 Miscellaneous

 

  8.1 This Agreement shall become effective upon execution by the Parties, and
shall expire upon the date of full performance by the Parties of their
respective obligations under this Agreement.

 

  8.2 Any amendment, change and supplement to this Agreement shall be made in
writing by all of the Parties. Any amendment agreement and supplementary
agreement duly executed by the Parties hereto with regard to this Agreement
shall constitute an integral part of this Agreement, and shall have equal legal
validity as this Agreement.

 

  8.3 In the event that one or several of the provisions of this Agreement are
held to be invalid, illegal or unenforceable in any aspect in accordance with
any laws or regulations, the validity, legality or enforceability of the
remaining provisions of this Agreement shall not be affected or compromised in
any respect. The Parties shall strive in good faith to replace such invalid,
illegal or unenforceable provisions with effective provisions that accomplish to
the greatest extent permitted by law the intentions of the Parties, and the
economic effect of such effective provisions shall be as close as possible to
the economic effect of those invalid, illegal or unenforceable provisions.

 

  8.4 The attachments (if any) to this Agreement shall be an integral part of
this Agreement and shall have the same legal validity as this Agreement.

 

  8.5 Any obligations that occur or that are due as a result of this Agreement
upon the expiration or early termination of this Agreement shall survive the
expiration or early termination thereof. The provisions of Sections 4, 6, 7 and
this Section 8.5 shall survive the termination of this Agreement.

 

  8.6 This Agreement shall be written in English language in two copies, each
Party having one copy.

 

   

 

 

IN WITNESS WHEREOF, the Parties have caused their authorized representatives to
execute this Loan Agreement as of the date firs above written.

 

Lender: Jiaxing Bangtong Electronic technology Co., Ltd.

 

By:

/s/ Qi Wang

  Name: Qi WANG   Title: Legal Representative  

 

Borrower: Nan DING  

 

By:

/s/ Nan Ding

 

 



   

 

